Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Jose Trevino, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: 1:21-cv-3997
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Convergent Outsourcing Inc.,

                                       Defendant(s).

       Plaintiff Jose Trevino (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant Convergent

Outsourcing Inc. (hereinafter referred to as “Defendant”), individually and on behalf of a class of

all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “the effective




                                                  1
Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 2 of 9 PageID #: 2




  collection of debts” does not require “misrepresentation or other abusive debt collection

  practices.” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

  determining that the existing consumer protection laws were inadequate Id. § l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

  rise to the claim occurred.

                                  NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New York consumers under

  § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Kings.




                                                2
Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 3 of 9 PageID #: 3




     8.      Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6),

  with a business address of 800 SW 39th St., Suite #100/PO Box 9004 Renton, WA 98057 and

  address for service of process at C T Corporation System, 28 Liberty St., New York, NY, 10005.

     9.      Upon information and belief, Defendant uses the mail, telephone, and facsimile and

  regularly engages in business, the principal purpose of which is to attempt to collect debts

  alleged to be due another.

                                      CLASS ALLEGATIONS

     10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     11.     The Class consists of:

             a. all individuals in the State of New York;

             b. to whom Defendant sent a collection letter attempting to collect a debt;

             c. on behalf of T-Mobile USA;

             d. for a balance due for mobile phone services;

             e. in which Defendant states: “If payment is received prior to your account being

                 written off, we may be able to offer you the option of re-connecting your mobile

                 phone service at no additional cost”;

             f. without providing a date by which the account would be written off;

             g. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     12.     The identities of all class members are readily ascertainable from the records of

  Defendant and those companies and entities on whose behalf they attempt to collect and/or have

  purchased debts.



                                                3
Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 4 of 9 PageID #: 4




     13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

  partners, managers, directors and employees of the Defendant and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     14.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendant’s written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. § l692e et seq.

     15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     16.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions’ predominance over any

                 questions or issues involving only individual class members. The principal issue




                                                 4
Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 5 of 9 PageID #: 5




                 is whether the Defendant’s written communications to consumers, in the forms

                 attached as Exhibit A violate 15 U.S.C. § l692e et seq.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.




                                                5
Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 6 of 9 PageID #: 6




     18.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

     19.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     20.      Some time prior to May 27, 2021, an obligation was allegedly created to the creditor,

  T-Mobile.

     21.      Upon information and belief, T-Mobile contracted Defendant for the purpose of

  collecting the defaulted debt associated with an account ending in 2477. Furthermore, Defendant

  explicitly refers to itself in the subject letter as a “collection agency.” Therefore, Defendant is a

  “debt collector” as defined by 15 U.S.C.§ 1692a (6).

     22.      Upon information and belief, the original subject obligation arose out of mobile

  phone services. The subject debt was incurred by Plaintiff solely for personal, household or

  family purposes.

     23.      The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a (3).

     24.      The subject obligation is consumer-related, and therefore a “debt” as defined by 15

  U.S.C.§ 1692a (5).

                               Violation – May 27, 2021 Collection Letter

     25.      On or about May 27, 2021, Defendant sent the Plaintiff a collection letter regarding

  the alleged debt owed to T-Mobile. (See Letter at Exhibit A.)

     26.      In the body of the text, Defendant states:


                                                 6
Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 7 of 9 PageID #: 7




                “This notice is being sent to you by a collection agency. The

                records of T-Mobile USA show that your balance of $128.50 is

                due in full for mobile phone service. If payment is received prior

                to your account being written off, we may be able to offer you

                the option of re-connecting your mobile phone service at no

                additional cost.”

     27.        However, Defendant failed to inform Plaintiff of a date upon which the account

  would be written off.

     28.        Defendant also failed to provide any definition of the term “written off” that would

  inform the consumer of how to calculate an end date by which to pay in full.

     29.        Although the point of the collection letter was to seek repayment by a particular

  event, since the event was undefined, the collection letter failed convey any meaningful message

  to the consumer.

     30.        The Defendant’s seemingly innocuous offer only operates to conjure confusion in

  the mind of the consumer and feelings of angst in an effort to coax consumers into fully repaying

  debts as soon as possible.

     31.        However, the FDCPA functions to prevent debt collectors from using deceptive and

  unfair tactics to collect debts from consumers.

     32.        Debt collectors are required to refrain from making misrepresentations to consumers

  to gain a competitive advantage in their collection efforts.

     33.        Plaintiff was not provided a fair opportunity to evaluate his repayment options

  because Defendant presented a nebulous end-date that was beyond Plaintiff’s ability to calculate

  or conjure.



                                                  7
Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 8 of 9 PageID #: 8




     34.     In result, the Plaintiff incurred an informational injury as Defendant misrepresented

  the date by which the Plaintiff must fully repay an outstanding debt.

     35.     Plaintiff incurred concrete and particularized harm in that Plaintiff could not give

  serious consideration to repayment of the subject debt because the end-date by which to repay

  was entirely unclear.

     36.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                           COUNT I

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

     37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     40.     Defendant violated §1692e:

             a. As the letter falsely represents the character and/or legal status of the debt in

                 violation of §1692e(2)(A); and

             b. By making a false and deceptive representation in violation of §1692e (10).

     41.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.




                                                8
Case 1:21-cv-03997-RPK-VMS Document 1 Filed 07/15/21 Page 9 of 9 PageID #: 9




                                 DEMAND FOR TRIAL BY JURY

       42.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jose Trevino, individually and on behalf of all others similarly

situated, demands judgment from Defendant Convergent Outsourcing Inc. as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: July 15, 2021                                  Respectfully Submitted,

                                                             STEIN SAKS, PLLC

                                                             _/s/ Tamir Saland________
                                                             Tamir Saland, Esq.
                                                             One University Plaza, Ste. 620
                                                             Hackensack, NJ 07601
                                                             Ph: 201-282-6500 ext. 122
                                                             Fax: 201-282-6501
                                                             tsaland@steinsakslegal.com
                                                             Counsel for Plaintiff




                                                 9
